Argued April 14, 1926.
Appellant had judgment against defendant by confession; it was opened to permit a defense to be made; on the trial of the issue, the jury found for defendant; plaintiff has appealed from judgment on the verdict.
The conclusion we have reached after considering the briefs and the record renders it unnecessary to enlarge upon the matters there presented. The appeal must be dismissed because no assignments of error were ever filed with the Prothonotary of this court; Rule 60 requires that they be filed. Assignments of error constitute the substantial pleading left in this court after the record is returned to the court below: Landis v. Evans,113 Pa. 332.
We have nevertheless examined the assignments printed in the brief, but may not sustain them. The first complains of the admission severally of four exhibits, in violation of Rule 22 which prohibits the grouping of more than one bill of exceptions in one assignment; and when we turned to the record we found that several of the exhibits complained of in the assignment were neither objected to when admitted nor made the subject of motions to strike out.
The second assignment fails to comply with Rule 26; it complains that the court overruled appellant's objection to a question put to a witness. The answer is not given in the assignment as it should have been, nor is any answer to the question found on the pages of the record referred to in the assignment.
The third assignment, a general complaint against the charge, is made the basis of an argument in the *Page 33 
brief that the charge was "misleading and erroneous"; we are not impressed with the argument.
While we have considered the case as indicated, we dismiss the appeal for failure to file assignments of error.
Appeal dismissed.